Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 21, 28-29, 31-35, and 40-50 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 02, 2022 has been received and considered by the examiner.

Response to Amendment
The amendment filed August 02, 2022 has been entered. Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed May 06, 2022. 
Claims 21, 28-29, 31-35, and 40 are maintained in rejection despite Applicant’s arguments/amendments.
Claims 41-50 are allowed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 02, 2022 has been received and considered by the examiner.

Claim Rejections - 35 USC § 103
Claims 21, 28-29, 31, 34-35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Loomis (US 4,638,743 A), in view of Creighton et al. (US 8,701,565 B2) and Kalal (US 20100307374 A1).
Regarding claim 21, Loomis teaches (Fig. 1-10): A hopper railroad car hatch cover (Fig. 1-2) comprising: a movable hatch (34) including a panel (34) including first and second end sections (Fig. 1) and a plurality of sections including a center section between the first and second end sections (Fig. 1), and including a coaming sealer (gasket; col. 7, lines 9-11) connected to the panel (34), the coaming sealer (gasket) configured to engage and create a seal with a coaming (28, 32, 140) of a roof (100) of a railroad hopper car (20) when the movable hatch (34) is in a closed position on the coaming (col. 7, lines 6-11); a first end hinge (36)(Fig. 1) connected to a first end of the movable hatch (34); a second end hinge (36) (Fig. 1) connected to an opposite second end of the movable hatch (34); a plurality of spaced apart central hinges (36)(Fig. 1) connected to the movable hatch (34) between the first end hinge and the second end hinge (Fig. 1).
Loomis does not explicitly teach a first actuator connected to the first end hinge and connectable to the roof of the hopper railroad car; and a second actuator connected to the second end hinge and connectable to the roof of the hopper railroad car, wherein the movable hatch, the first end hinge, the second end hinge, and the plurality of spaced apart central hinges are arranged such that when the first actuator and the second actuator apply opening forces to the first end hinge and the second end hinge respectively to cause the first and second end sections of the movable hatch to be lifted, the first actuator, the second actuator, and the first and second end sections cause the plurality of sections to be lifted successively toward the center section. 
However, Creighton teaches (Fig. 5A-5C): a first actuator (406a) connected to a first end hinge (Fig. 5A-5B) and connectable to the roof of the hopper railroad car (5); and a second actuator (406c) connected to the second end hinge (Fig. 5A-5B) and connectable to the roof of the hopper railroad car (5), wherein a movable hatch (408b), the first end hinge, the second end hinge, and the plurality of spaced apart central hinges are arranged such that when the first actuator (406a) and the second actuator (406c) apply opening forces to the first end hinge and the second end hinge (Fig. 5A-5B) respectively to cause the first and second end sections of the movable hatch (408b) to be lifted (Fig. 5B), the first actuator (406a), the second actuator (406c), and the first and second end sections cause a plurality of sections (Fig. 5A-5B) to be lifted successively toward the center section (Fig. 5B). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to include a first actuator connected to the first end hinge and connectable to the roof of the hopper railroad car; and a second actuator connected to the second end hinge and connectable to the roof of the hopper railroad car, to apply opening forces to the first end hinge and the second end hinge respectively to cause the first and second end sections of the movable hatch to be lifted, the first actuator, the second actuator, and the first and second end sections cause the plurality of sections to be lifted successively toward the center section, as taught by Creighton, to mechanically operate the movable hatch using an automatic actuating system.
Loomis further does not explicitly teach that the panel is a flexible panel.
However, Kalal teaches (Fig. 3): a container cover system (50) with flexible panel (52) (para. 0028, lines 7-10).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to make the panel with a flexible tarpaulin, as taught by Kalal, as a strong, flexible, and water-resistant material that is easily removable from the roof of a vehicle.
Regarding claim 28, Loomis, Creighton, and Kalal teach the elements of claim 21, as stated above. Loomis does not explicitly teach that the flexible panel includes a reinforced tarpaulin
However, Kalal teaches (Fig. 3): a container cover system (50) with a reinforced tarpaulin panel (52) (para. 0030, lines 1-4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to make the panel with an reinforced tarpaulin, as taught by Kalal, as a strong, flexible, and water-resistant material that is easily removable from the roof of a vehicle.
Regarding claim 29, Loomis, Creighton, and Kalal teach the elements of claim 21, as stated above. Loomis does not explicitly teach that the flexible panel includes a heavy duty plastic.
However, Kalal teaches (Fig. 3): a container cover system (50) with a heavy-duty plastic flexible panel (52) (para. 0028, lines 8-9; para. 0030, lines 1-4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to make the panel with a heavy duty plastic tarpaulin, as taught by Kalal, as a strong, flexible, and water-resistant material that is easily removable from the roof of a vehicle.
Regarding claim 31, Loomis, Creighton, and Kalal teach the elements of claim 21, as stated above. Loomis further teaches (Fig. 1): the flexible panel (34) has a greater length than the length of the coaming (28, 32, 140)(Fig. 1), and the flexible panel (34) has a greater width than the width of the coaming (Fig. 1).
Regarding claim 34, Loomis, Creighton, and Kalal teach the elements of claim 21, as stated above. Loomis does not explicitly teach a first actuator that includes a mounting bracket, a powered cylinder assembly, an end hinge bracket, and a signal communication line connected to the powered cylinder assembly.
However, Creighton further teaches (Fig. 5A-5C): the first actuator (406a) includes a mounting bracket (404a), a powered cylinder assembly (402), an end hinge bracket (418), and a signal communication line (col. 3, lines 41-48) connected to the powered cylinder assembly (402).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to include a mounting bracket, a powered cylinder assembly, an end hinge bracket, and a signal communication line connected to the powered cylinder assembly for the first actuator, as taught by Creighton, to mechanically operate the movable hatch using an automatic actuating system and hydraulic power.
Regarding claim 35, Loomis teaches (Fig. 1-10): A hopper railroad car (20) comprising: a frame; spaced apart side walls supported by the frame; spaced apart end walls (26) supported by the frame (Fig. 1); a roof (22) supported by the side walls (Fig. 1), the roof (22) including a panel (38) and a coaming (28, 32, 140) supported by and upwardly extending from the panel (38), the coaming (28, 32, 140) partially defining an opening (30) in the roof (22); a movable hatch (34) including a panel (34) including first and second end sections (Fig. 1) and a plurality of sections including a center section between the first and second end sections (Fig. 1), and including a coaming sealer (gasket; col. 7, lines 9-11) connected to the panel (34), the coaming sealer (gasket) configured to engage and create a seal with the coaming (28, 32, 140) when the movable hatch (34) is in a closed position on the coaming (col. 7, lines 6-11); a first end hinge (36)(Fig. 1) connected to a first end of the movable hatch (34); a second end hinge (36) connected to an opposite second end of the movable hatch (34)(Fig. 1); a plurality of spaced apart central hinges (36)(Fig. 1) connected to the movable hatch (34) between the first end hinge and the second end hinge (Fig. 1).
Loomis does not explicitly teach a first actuator connected to the first end hinge and connectable to the roof of the hopper railroad car; and a second actuator connected to the second end hinge and connectable to the roof of the hopper railroad car, wherein the movable hatch, the first end hinge, the second end hinge, and the plurality of spaced apart central hinges are arranged such that when the first actuator and the second actuator apply opening forces to the first end hinge and the second end hinge respectively to cause the first and second end sections of the movable hatch to be lifted, the first actuator, the second actuator, and the first and second end sections cause the plurality of sections to be lifted successively toward the center section. 
However, Creighton teaches (Fig. 5A-5C): a first actuator (406a) connected to a first end hinge (Fig. 5A-5B) and connectable to the roof of the hopper railroad car (5); and a second actuator (406c) connected to the second end hinge (Fig. 5A-5B) and connectable to the roof of the hopper railroad car (5), wherein a movable hatch (408b), the first end hinge, the second end hinge, and the plurality of spaced apart central hinges are arranged such that when the first actuator (406a) and the second actuator (406c) apply opening forces to the first end hinge and the second end hinge (Fig. 5A-5B) respectively to cause the first and second end sections of the movable hatch (408b) to be lifted (Fig. 5B), the first actuator (406a), the second actuator (406c), and the first and second end sections cause a plurality of sections (Fig. 5A-5B) to be lifted successively toward the center section (Fig. 5B). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to include a first actuator connected to the first end hinge and connectable to the roof of the hopper railroad car; and a second actuator connected to the second end hinge and connectable to the roof of the hopper railroad car, to apply opening forces to the first end hinge and the second end hinge respectively to cause the first and second end sections of the movable hatch to be lifted, the first actuator, the second actuator, and the first and second end sections cause the plurality of sections to be lifted successively toward the center section, as taught by Creighton, to mechanically operate the movable hatch using an automatic actuating system. 
Loomis does not explicitly teach that the panel is a flexible panel.
However, Kalal teaches (Fig. 3): a container cover system (50) with flexible panel (52) (para. 0028, lines 7-10).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to make the panel with a flexible tarpaulin, as taught by Kalal, as a strong, flexible, and water-resistant material that is easily removable from the roof of a vehicle.
Loomis further does not explicitly teach a first actuator connected to the first end hinge and connectable to the roof of the hopper railroad car; and a second actuator connected to the second end hinge and connectable to the roof of the hopper railroad car, wherein the first and second actuators are configured such that the movable hatch is liftable from the first end and the second end.
However, Creighton teaches (Fig. 5A-5C): a first actuator (406a) connected to a first end hinge (Fig. 5A-5B) and connectable to the roof of the hopper railroad car (5); and a second actuator (406c) connected to the second end hinge (Fig. 5A-5B) and connectable to the roof of the hopper railroad car (5), wherein the first and second actuators are configured such that a movable hatch (408b) is liftable from the first end and the second end (Fig. 5A-5C).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to include a first actuator connected to the first end hinge and connectable to the roof of the hopper railroad car; and a second actuator connected to the second end hinge and connectable to the roof of the hopper railroad car, as taught by Creighton, to mechanically operate the movable hatch using an automatic actuating system.
Regarding claim 40, Loomis, Creighton, and Kalal teach the elements of claim 35, as stated above. Loomis does not explicitly teach that the flexible panel includes a reinforced tarpaulin.
However, Kalal teaches (Fig. 3): a container cover system (50) with a reinforced tarpaulin panel (52) (para. 0030, lines 1-4).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to make the panel with a reinforced tarpaulin, as taught by Kalal, as a strong, flexible, and water-resistant material that is easily removable from the roof of a vehicle.
Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Loomis (US 4,638,743 A), in view of Creighton et al. (US 8,701,565 B2), Kalal (US 20100307374 A1), and Stark et al. (US 4,245,565 A).
Regarding claim 32, Loomis, Creighton, and Kalal teach the elements of claim 21, as stated above. Loomis further teaches (Fig. 1): one of the central hinges (36) includes: a pivot pin bracket (Fig. 1), a pivot pin assembly connected to the pivot pin bracket (Fig. 1), and a pivot arm (36) pivotably connected to the pivot pin bracket by the pivot pin assembly and fixedly connected to the flexible panel (34)(Fig. 1).
Loomis does not explicitly teach a mounting bracket for fixedly connecting the pivot pin bracket.
However, Stark teaches (Fig. 1 and 3): a mounting bracket (annotated Fig. 3 below) for fixedly connecting the pivot pin bracket (annotated Fig. 3 below).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to include an additional mounting bracket for fixedly connecting the pivot pin bracket, as taught by Stark, as a further reinforcement for the pivot pin structure on the roof of the vehicle.

    PNG
    media_image1.png
    248
    587
    media_image1.png
    Greyscale

Regarding claim 33, Loomis, Creighton, and Kalal teach the elements of claim 21, as stated above. Loomis further teaches (Fig. 1): the first end hinge (36) includes a first mounting bracket, a second mounting bracket, a first pivot pin bracket and a second pivot pin bracket (Fig. 1), a first pivot pin assembly connected to the first pivot pin bracket (Fig. 1), a second pivot pin assembly connected to the second pivot pin bracket (Fig. 1), and a pivot arm (36) pivotably connected to the first pivot pin bracket by the pivot pin assembly (Fig. 1) and fixed connected to a first end of the flexible panel (Fig. 1).
Loomis does not explicitly teach a first and second mounting bracket for fixedly connecting the first and second pivot pin bracket.
However, Stark teaches (Fig. 1 and 3): a mounting bracket (annotated Fig. 3 below) for fixedly connecting the pivot pin bracket (annotated Fig. 3 below).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Loomis to include an additional mounting brackets for fixedly connecting the pivot pin brackets, as taught by Stark, as a further reinforcement for the pivot pin structure on the roof of the vehicle.

Response to Arguments
Applicant's arguments filed August 02, 2022 have been fully considered but they are not persuasive. 
Applicant argues that “Loomis does not teach that the panel is a flexible panel, and as such, Loomis cannot teach the movable hatch or the flexible panel as in amended Claim 21” and “assuming Kalal is properly interpreted as disclosing a flexible panel, there is no teaching or suggestion in Kalal that the movable hatch, the first end hinge, the second end hinge, and the plurality of spaced apart central hinges are arranged such that when the first actuator and the second actuator apply opening forces to the first end hinge and the second end hinge respectively to cause the first and second end sections of the movable hatch to be lifted, the first actuator, the second actuator, and the first and second end sections cause the plurality of sections to be lifted successively toward the center section.”
The examiner responds that while Loomis does not explicitly teach that the panel is a flexible panel, a flexible panel is taught by the secondary reference Kalal. Additionally, the reference Kalal was not used for the teachings of “the movable hatch, the first end hinge, the second end hinge, and the plurality of spaced apart central hinges are arranged such that when the first actuator and the second actuator apply opening forces to the first end hinge and the second end hinge respectively to cause the first and second end sections of the movable hatch to be lifted, the first actuator, the second actuator, and the first and second end sections cause the plurality of sections to be lifted successively toward the center section”. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejection are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).


Applicant argues that “there is no teaching or suggestion in Stark that the movable hatch, the first end hinge, the second end hinge, and the plurality of spaced apart central hinges are arranged such that when the first actuator and the second actuator apply opening forces to the first end hinge and the second end hinge respectively to cause the first and second end sections of the movable hatch to be lifted, the first actuator, the second actuator, and the first and second end sections cause the plurality of sections to be lifted successively toward the center section.”
The examiner responds that the reference Stark was not used for the teachings of “the movable hatch, the first end hinge, the second end hinge, and the plurality of spaced apart central hinges are arranged such that when the first actuator and the second actuator apply opening forces to the first end hinge and the second end hinge respectively to cause the first and second end sections of the movable hatch to be lifted, the first actuator, the second actuator, and the first and second end sections cause the plurality of sections to be lifted successively toward the center section”. In response to the Applicant’s piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejection are based on combinations of references.  In re Keller, 208 USPQ 871 (CCPA 1981).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claims 41 and 47 and their dependent claims 42-45 and 48-50, the prior art fails to teach that the coaming sealer is magnetic. While Loomis teaches gaskets (col. 7, liens 9-11) that may be interpreted as the coaming sealer, the examiner finds no obvious reason to modify the gaskets such that they are magnetic. Such a modification would require improper hindsight reasoning. 
Regarding independent claim 46, the prior art fails to teach that the hinge includes a pad configured to engage a stand extending upwardly from the roof of the hopper railroad car adjacent to the coaming. While Loomis teaches (Fig. 1): a hinge (36) connected to the movable hatch (34) and a stand (annotated Fig. 1 below) extending upwardly from the roof of the hopper railroad car adjacent to the coaming (32), the examiner finds no obvious reason to modify the stand (annotated Fig. 1 below) to receive a pad on the hinge (36), since the stand is used as holder for a latching arm (annotated Fig. 1 below).


    PNG
    media_image2.png
    399
    468
    media_image2.png
    Greyscale

While the secondary reference Stark et al. (US 4,245,565 A) teaches (Fig. 3-4): an elastomeric seal or weather strip (6) on the cover (5), the hinge (3) of Stark does not have a pad to engage a stand extending upwardly from the roof of the hopper railroad car, and it would not be obvious to extend the hinge of Loomis across the cover plate to engage the stand.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617